
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.19



BOISE CASCADE CORPORATION

1995 EXECUTIVE OFFICER DEFERRED COMPENSATION PLAN

(As Amended Through September 26, 2003)


        1.     Purpose of the Plan. The purpose of the Boise Cascade Corporation
1995 Executive Officer Deferred Compensation Plan (the "Plan") is to further the
growth and development of Boise Cascade Corporation (the "Company") by providing
executive officers of the Company the opportunity to defer a portion of their
compensation and thereby encourage their productive efforts on behalf of the
Company. The Plan is also intended to provide Participants with an opportunity
to supplement their retirement income through deferral of current compensation.
The Plan is an unfunded plan providing deferred compensation to a select group
of senior management or highly compensated employees of the Company.

        2.     Definitions.

        2.1   Account Accumulation Rate. The rate of imputed interest which
shall be applied to Participants' Deferred Accounts. This rate shall be equal to
Moody's Times 130% during (i) the period of time the Participant is employed by
the Company or any of its subsidiaries, and (ii) the period following the
Participant's Termination of Employment, provided that at the time of such
Termination of Employment the Participant (i) satisfies the Rule of 70 or
(ii) has attained age 55 and has 10 or more Years of Service. With respect to
any time period not included in the foregoing, the Account Accumulation Rate
applicable to a Participant's Deferred Account shall be equal to Moody's.

        2.2   Committee. The Executive Compensation Committee of the Company's
Board of Directors or any successor to the Committee.

        2.3   Compensation. A Participant's salary, commission, bonus, and other
payments for personal services rendered by a Participant to the Company during a
calendar year, determined prior to giving effect to any deferral election under
this Plan or any incentive compensation plan sponsored by the Company.
Compensation shall not include any amounts paid by the Company to a Participant
that are not strictly in consideration for personal services, such as expense
reimbursement, cost-of-living allowance, education allowance, premium on excess
group life insurance, or any Company contribution to the Pension Plan or any
savings or 401(k) plan sponsored by the Company; the fact that an amount
constitutes taxable income to the Participant shall not be controlling for this
purpose. Compensation shall not include any taxable income realized by, or
payments made to, an employee as a result of the grant or exercise of an option
to acquire stock of the Company or as a result of the disposition of such stock,
and shall not include compensation resulting from any stock option, stock bonus,
restricted stock, phantom stock or similar long-term incentive plan.

        2.4   Competitor. Any business, foreign or domestic, which is engaged,
at any time relevant to the provisions of this Plan, in the manufacture, sale,
or distribution of products, or in the providing of services, in competition
with products manufactured, sold, or distributed, or services provided, by the
Company or any subsidiary, partnership, or joint venture of the Company. The
determination of whether a business is a Competitor shall be made by the
Company's General Counsel, in his or her sole discretion.

        2.5   Deferred Account. The record on the Company's books of the
cumulative amount of a Participant's compensation deferred pursuant to this
Plan, including amounts credited to the

1

--------------------------------------------------------------------------------




Participant's account pursuant to Section 4.3, plus either imputed interest on
such deferred amounts accrued as provided in Section 4.4, or the value of Stock
Units credited to the Participant's account as provided in Section 4.4.

        2.6   Deferred Compensation Agreement. A written agreement between a
Participant and the Company, whereby a Participant agrees to defer a portion of
his or her Compensation pursuant to the provisions of the Plan, and the Company
agrees to make benefit payments in accordance with the provisions of the Plan.

        2.7   Deferred Compensation and Benefits Trust. The irrevocable trust
(the "DCB Trust") established by the Company with an independent trustee for the
benefit of persons entitled to receive payments or benefits hereunder, the
assets of which will be subject to claims of the Company's creditors in the
event of bankruptcy or insolvency.

        a.     A "Potential Change in Control" shall be deemed to have occurred
if (a) the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control of the Company; (b) the Company
or any Person publicly announces an intention to take or to consider taking
actions which if consummated would constitute a Change in Control of the
Company; (c) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 9.5% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company's then outstanding securities, provided that securities acquired
directly from the Company shall not be included unless the Person acquires
additional securities which, when added to the securities acquired directly from
the Company, exceed 9.5% of the Company's then outstanding shares of common
stock or the combined voting power of the Company's then outstanding securities;
or (d) the Board adopts a resolution to the effect that a Potential Change in
Control has occurred.

        b.     A "Change in Control" shall be deemed to have occurred if:

        (i)    Any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 25% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the Company's then outstanding securities; provided, however, if such
Person acquires securities directly from the Company, such securities shall not
be included unless such Person acquires additional securities which, when added
to the securities acquired directly from the Company, exceed 25% of the
Company's then outstanding shares of common stock or the combined voting power
of the Company's then outstanding securities, and provided further that any
acquisition of securities by any Person in connection with a transaction
described in Section 2.7(b)(iii)(A) shall not be deemed to be a Change in
Control of the Company; or

        (ii)   The following individuals cease for any reason to constitute at
least a majority of the number of directors then serving: individuals who, on
the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least 2/3rds of the directors then
still in office who either were directors on the date hereof or whose
appointment, election, or nomination for election was previously so approved
(the "Continuing Directors"); or

        (iii)  The consummation of a merger or consolidation of the Company (or
any direct or indirect subsidiary of the Company) with any other corporation
other than (A) a

2

--------------------------------------------------------------------------------




merger or consolidation which would result in both (1) Continuing Directors
continuing to constitute at least a majority of the number of directors of the
combined entity immediately following consummation of such merger or
consolidation, and (2) the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) more than 50% of the combined voting
power of the voting securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger or consolidation, or
(B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing 25% or
more of either the then outstanding shares of common stock of the Company or the
combined voting power of the Company's then outstanding securities; provided
that securities acquired directly from the Company shall not be included unless
the Person acquires additional securities which, when added to the securities
acquired directly from the Company, exceed 25% of the Company's then outstanding
shares of common stock or the combined voting power of the Company's then
outstanding securities; and provided further that any acquisition of securities
by any Person in connection with a transaction described in
Section 2.7(b)(iii)(A) shall not be deemed to be a Change in Control of the
Company; or

        (iv)  The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of an agreement
for the sale or disposition by the Company of all or substantially all of the
Company's assets, other than a sale or disposition by the Company of all or
substantially all of the Company's assets to an entity, more than 50% of the
combined voting power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

        A transaction described in Section 2.7(b)(iii) which is not a Change in
Control of the Company solely due to the operation of Subsection
2.7(b)(iii)(1)(A) will nevertheless constitute a Change in Control of the
Company if the Board determines, prior to the consummation of the transaction,
that there is not a reasonable assurance that, for at least two years following
the consummation of the transaction, at least a majority of the members of the
board of directors of the surviving entity or any parent will continue to
consist of Continuing Directors and individuals whose election or nomination for
election by the shareholders of the surviving entity or any parent would be
approved by a vote of at least two-thirds of the Continuing Directors and
individuals whose election or nomination for election has previously been so
approved.

        For purposes of this section, "Beneficial Owner" shall have the meaning
set forth in Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the "Exchange Act").

        For purposes of this section, "Person" shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that "Person" shall not include (i) the Company or any of
its subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or (v) an individual, entity or group that is
permitted to and does report its beneficial ownership of securities of the
Company on Schedule 13G under the Exchange Act (or any successor schedule),
provided that if the individual, entity or group later becomes required to or
does report its ownership of Company securities on Schedule 13D under the
Exchange Act (or any successor schedule), then the individual, person or

3

--------------------------------------------------------------------------------




group shall be deemed to be a Person as of the first date on which the
individual, person or group becomes required to or does report its ownership on
Schedule 13D.

        2.8   Executive Officer. Executive Officers of the Company required to
be identified as such in the Company's Annual Report on Form 10-K as filed with
the Securities and Exchange Commission.

        2.9   Moody's. An annualized rate of interest equal to Moody's Composite
Average of Yields on Corporate Bonds as determined from Moody's Bond Record
published by Moody's Investor's Service, Inc. (or any successor thereto), or, if
such monthly report is no longer published, a substantially similar rate
determined in a manner determined to be appropriate by the Company, in its sole
discretion. The rate to be applied for purposes of this Plan shall be based, for
any given month, on the published rate for the immediately preceding calendar
month.

        2.10 Moody's Times 130%. An annualized rate of interest equal to 130%
times Moody's Composite Average of Yields on Corporate Bonds as determined from
Moody's Bond Record published by Moody's Investor's Service, Inc. (or any
successor thereto), or, if such monthly report is no longer published, a
substantially similar rate selected by the Company, in its sole discretion. The
rate to be applied for purposes of this Plan shall be based, for any given
month, on such published rate for the immediately preceding calendar month.

        2.11 Normal Retirement Date. The first day of the month on or after a
Participant's 65th birthday.

        2.12 Participant. An Executive Officer who has entered into a written
Deferred Compensation Agreement with the Company in accordance with the
provisions of the Plan.

        2.13 Pension Plan. The Boise Cascade Corporation Pension Plan for
Salaried Employees, as amended from time to time.

        2.14 Retirement. The termination of employment of a Participant for
reasons other than death, total disability (as defined in the Pension Plan), or
disciplinary reasons (as that term is used for purposes of Corporate Policy
10.2, Termination of Employment), at any time after the Participant has attained
age 55 with 10 or more Years of Service.

        2.15 Rule of 70. The attainment by a Participant of a number of Years of
Service and age which, when added together, equal or exceed 70.

        2.16 Stock Unit. The notional account unit equal in value to one share
of the Company's common stock.

        2.17 Termination of Employment. The Participant's ceasing to be employed
by the Company for any reason whatsoever, whether voluntarily or involuntarily,
including by reason of early retirement, normal retirement, death or disability,
provided that transfer from the Company to a subsidiary or parent of the Company
shall not be deemed a Termination of Employment for purposes of this Plan.

        2.18 Year of Service. A Year of Service as accumulated under the Pension
Plan.

        3.     Administration and Interpretation of the Plan. The Committee
shall have final discretion, responsibility, and authority to administer and
interpret the Plan. This includes the discretion and authority to determine all
questions of fact, eligibility, or benefits relating to the Plan. The Committee
may also adopt any rules it deems necessary to administer the Plan. The
Committee's responsibilities for administration and interpretation of the Plan
shall be exercised by Company employees who have been assigned those
responsibilities by the Company's management. Any Company employee exercising
responsibilities relating to the Plan in accordance with this section shall be
deemed to have been delegated the discretionary authority vested in the
Committee with respect to those responsibilities,

4

--------------------------------------------------------------------------------

unless limited in writing by the Committee. Any Participant may appeal any
action or decision of these employees to the Company's General Counsel and may
request that the Committee reconsider decisions of the General Counsel. Claims
for benefits under the Plan and appeals of claim denials shall be in accordance
with Sections 11 and 12. Any interpretation by the Committee shall be final and
binding on the Participants.

        4.     Participant Compensation Deferral.

        4.1   Compensation Deferral. An Executive Officer who wishes to
participate in the Plan during the period from January 1, 1996, through
December 31, 2000, shall execute a written Deferred Compensation Agreement in
substantially the form attached hereto as Exhibit A. The amount of annual
Compensation to be deferred shall be in whole percentage increments as specified
in the Deferred Compensation Agreement. The period during which Compensation is
reduced shall be the calendar years specified in the Deferred Compensation
Agreement. The amount deferred shall result in corresponding reductions in the
Compensation payable to a Participant.

        4.2   Alteration of Compensation Deferral. The amount of compensation to
be deferred, once selected by a Participant, shall be irrevocable except upon
written approval by the Committee. A request to alter the amount of compensation
deferred must be submitted by a Participant in writing to the Committee prior to
January 1 of the year for which such modification is requested and shall detail
the reasons for the modification. If a modification of the deferral amount is
granted by the Committee, the modification shall affect only future years of
participation, and all benefits under the Plan shall be adjusted to reflect the
new deferred amount and also to reflect any costs incurred by the Company to
effect the adjusted benefits payable to the Participant.

        4.3   Company Contribution. The Company shall, at the election of a
Participant, contribute to the Participant's Deferred Account an additional
amount equal to 4.2% of the Participant's Compensation, to be used to provide
benefits as specified in the Deferred Compensation Agreement. If a Participant
elects to have such an amount contributed under the Deferred Compensation
Agreement, the Company shall not make any matching contribution for such
Participant under any savings or 401(k) plan sponsored or participated in by the
Company.

        4.4   Account Elections.

        (a)   Each Participant may elect at any time, and from time to time, to
have his or her Deferred Account credited with either the applicable Account
Accumulation Rate or allocated Stock Units, with such elections effective for
deferrals of Compensation earned beginning with the first pay period immediately
following the Committee's receipt of the Participant's valid written election.
However, under no circumstances may such elections be made more frequently than
once in any 4-month period. If a Participant timely elects to have his or her
Deferred Account credited with Stock Units, then the Participant's Deferred
Account shall be credited with the number of Stock Units (on the date on which
the Compensation would otherwise have been paid to the Participant), equal to
(i) 100% of the amount of such deferred Compensation ("Participant Stock
Units"), plus (ii) 25% of the amount of such deferred Compensation ("Company
Matching Stock Units"), with each Stock Unit value based on the closing price of
the Company's common stock on the New York Stock Exchange ("NYSE") on that date
(or, if the common stock is not traded on the NYSE on such date, on the
immediately preceding trading day) or another generally accepted pricing
standard chosen by the Company. Each Stock Unit in a Participant's Deferred
Account shall thereafter have a value equal to the market value of one share of
the Company's common stock. Except as provided in subparagraph (d) and
Subsection 5.1(b) hereof, Stock Units must be held for a minimum of 6 months
from the date on which such Stock Units are first credited to the Participant's
account. Stock Units may not be sold, transferred, assigned, alienated, or
pledged by any Participant.

5

--------------------------------------------------------------------------------

        (b)   If a Participant elects to receive Stock Units, then on each
dividend payment date for the common stock, additional Stock Units shall be
credited to the Participant's Deferred Account ("Dividend Equivalent Stock
Units"). Dividend Equivalent Stock Units shall (i) be equal in value to the
imputed dividend on each Stock Unit credited to the Participant's account as of
the record date for such dividend; (ii) be allocated, as appropriate, to either
the Participant Stock Units or the Company Matching Stock Units credited to the
Participant's Deferred Account; and (iii) vest in accordance with the vesting of
the underlying Stock Units to which they are allocated.

        (c)   A Participant shall be fully vested in his or her Participant
Stock Units, including allocated Dividend Equivalent Stock Units, at all times.
Vesting in Company Matching Stock Units, including allocated Dividend Equivalent
Stock Units, shall be as follows: (i) 100% upon the Participant's death, total
disability, or Retirement; (ii) 100% upon a Change in Control; (iii) 100% upon
the Participant's involuntary termination (other than a termination for
"Disciplinary Reasons" as that term is used in Corporate Policy 10.2,
Termination of Employment) or termination as a direct result of the sale or
permanent closure of a facility, operating unit, or division of the Company; or
(iv) for termination of employment for all other reasons (including voluntary
terminations), 20% (cumulative) on each anniversary of the date the
Participant's account was first credited with Stock Units under this Plan.

        (d)   Upon the occurrence of a Potential Change in Control or a Change
in Control, shares of Common Stock equal to the number of Stock Units in all
Participants' Deferred Accounts may, in the Company's sole discretion, be
transferred to the Trustee of the DCB Trust to be held in accordance with the
terms of the DCB Trust and this Plan. Upon a Change in Control, all Stock Units
credited to a Participant's Deferred Account shall be converted to Stock Units
of equivalent value payable in the common stock of the successor entity to the
Company, as follows: if the Change in Control involves the merger or sale of the
entire Company or a tender offer for all the outstanding Common Stock,
conversion shall be at the conversion, sale, or exchange price applicable to the
Common Stock in connection with such Change in Control. Any shares of Common
Stock held by the Trustee shall be converted to shares of common stock of the
successor entity (if any) at the same conversion value as described in this
subsection. Following a Change in Control and after public disclosure of at
least 30 days financial results of the consolidated entity, each Participant may
elect, at any time or from time to time, to convert all or any portion of his or
her Stock Unit Account to a dollar equivalent and have such amount credited
thereafter with the applicable Account Accumulation Rate. If a Participant makes
such an election, the Trustee shall sell, into the open market, shares of stock
attributable to Stock Units in such Participant's Deferred Account previously
acquired and held pursuant to this subsection, if any, and shall hold, invest,
and reinvest the proceeds of such sale in accordance with the terms of the DCB
Trust. If the Change in Control does not involve the merger or sale of the
entire Company or a tender offer for all the outstanding Common Stock, Stock
Units shall be converted to a dollar equivalent at the highest trading price of
the Company's Common Stock during the 20-day period immediately preceding the
date of the Change in Control and credited to the Participants' Interest
Account(s).

        5.     Payment of Deferred Amounts.

        5.1   Participant Account.

        (a)   The Company shall maintain, for each Participant, a record of the
Participant's deferrals in accordance with elections made by the Participant as
described in Section 4.4. Each Participant's Deferred Account will be credited
with the amount of the Participant's deferred Compensation, plus the amount of
the Company contribution pursuant to

6

--------------------------------------------------------------------------------

Section 4.3, if any. Each Deferred Account shall reflect, in accordance with the
Participant's election(s), either the dollar amount of the Participant's
deferred Compensation plus the applicable Account Accumulation Rate ("Interest
Account"), or an allocation of Participant Stock Units equal in value to the
deferred Compensation plus Company Matching Stock Units and Dividend Equivalent
Stock Units in accordance with Section 4.4 ("Stock Unit Account").

        (b)   If the Participant's Deferred Account is credited with Stock
Units, the Participant shall be paid the value of all vested Stock Units in his
or her Deferred Account in accordance with the Participant's election under his
or her Deferred Compensation Agreement and in the form of the Company's Common
Stock (or, if applicable, in accordance with Subsection 4.4(d)). Such payment
shall be made in accordance with the Participant's Deferred Compensation
Agreement. If a Participant's Deferred Account is credited with Stock Units and
the Participant terminates employment and is eligible for a distribution but
shares of Common Stock are not then available for distribution, the Company may
elect, in its sole discretion, to delay the distribution until such shares
become available.

        5.2   Plan Benefits Upon Termination of Employment (Nonretirement). Upon
Termination of Employment for reasons other than death or disability prior to
satisfying the Rule of 70 or attaining age 55 with 10 or more Years of Service,
the Account Accumulation Rate on such Participant's Deferred Account shall be
adjusted, effective as of the Date of Termination of Employment, to a rate equal
to Moody's. Such rate shall apply prospectively from the Date of Termination to
all undistributed amounts of the Participant's Deferred Account.

        If a Participant provides services for remuneration to a Competitor
following Termination of Employment, the Company may, in its sole discretion,
distribute the Participant's account balance in a lump sum in lieu of any other
benefits provided under this Plan. The Company may, in its discretion, consent
to a Participant's rendering services to a Competitor, and if it does consent,
it may place whatever limitations it considers appropriate on the consent. If
the Participant breaches the terms of the consent, the Company may, in its sole
discretion, distribute the Participant's account in a lump sum.

        5.3   Plan Benefits Upon Retirement. Upon Termination of Employment, for
reasons other than disability, after satisfying the Rule of 70, or attaining age
55 with 10 or more Years of Service, a Participant shall be paid his or her
Deferred Account in a lump sum or in equal monthly installments calculated to
distribute his or her Deferred Account over a period of not more than 15 years.
Payments shall commence on the date and shall be made in the manner elected by
the Participant in the Deferred Compensation Agreement. Unpaid balances under
the installment election continue to be credited with imputed interest at the
applicable Account Accumulation Rate. If a Participant does not make an
election, his or her account shall be paid out in monthly installments over
15 years beginning January 1 of the year following Termination of Employment.

        5.4   Hardship Distribution. In the event of serious and unanticipated
financial hardship, a Participant may request termination of his or her
participation in the Plan and a lump-sum distribution of all or a portion of his
or her Interest Account balance. The Participant making a hardship termination
and distribution request under this section shall document, to the Committee's
satisfaction, that termination of participation and distribution of his or her
Interest Account is necessary to satisfy an unanticipated, immediate, and
serious financial need, and that the Participant does not have access to other
funds, including proceeds of any loans, sufficient to satisfy the need. Upon
receipt of a request under this section, the Committee may, in its sole
discretion, terminate the Participant's involvement in the Plan and distribute
all or a portion of the Participant's Interest Account balance in a lump sum, to
the extent such distribution is necessary to satisfy the financial need. The
Participant shall sign all documentation requested by the Committee relating to
any such distribution, and any Participant whose participation in the Plan
terminates

7

--------------------------------------------------------------------------------




under this paragraph may not resume participation for a minimum of 12 months
following the date of any distribution.

        5.5   Premature Distribution with Penalty. Notwithstanding any provision
in this Plan to the contrary, a Participant or beneficiary may, at any time,
request a single lump-sum payment of the amount credited to an Interest Account
or Accounts of the Participant under the Plan. The amount of the payment shall
be equal to (i) the Participant's accumulated Interest Account balance under the
Plan as of the payment date, reduced by (ii) an amount equal to 10% of that
balance. This lump-sum payment shall be subject to withholding of federal,
state, and other taxes to the extent applicable. This request must be made in
writing to the Committee. The lump-sum payment shall be made within 30 days of
the date on which the Committee received the request for the distribution. If a
request is made under this provision, the Participant shall not be eligible to
participate in any nonqualified deferred compensation plan maintained by the
Company, including this Plan, for a period of 12 months after such request is
made. In addition, in this event, any deferred compensation agreement under any
nonqualified deferred compensation plan of the Company shall not be effective
with respect to Compensation payable to the Participant during this 12-month
period.

        5.6   Distribution Upon Extraordinary Events. If any Participant
terminates employment with the Company as a direct result of the sale or
divestiture of a facility, operating division, or reduction in force in
connection with any reorganization of the Company's operations or staff, such
Participant may request distribution of his or her entire Deferred Account
balance. Upon receipt of a request for distribution under this section, the
Committee may, in its sole discretion, elect whether to approve or deny the
request. If the Committee approves a request under this section, distribution of
the Participant's account shall occur no later than January 1 of the year
following the year during which such Termination of Employment occurs.

        5.7   Small Account Distributions. If a Participant terminates
employment with the Company for any reason and either (i) the Participant's
benefit under this Plan is less than $5,000 in lump sum present value,
calculated in accordance with reasonable assumptions, or (ii) the monthly
payment under the benefit payment option selected by the Participant is less
than $75 per month, such Participant may request distribution of his or her
entire Deferred Account balance. Upon receipt of a request for distribution
under this section, the Committee may, in its sole discretion, elect whether to
approve or deny the request. If the request is approved, the Committee shall
close the Participant's account and distribute the Participant's entire account
balance in a single lump sum. Any distribution under this paragraph shall be
made no later than January 1 of the year following the year in which such
Termination of Employment occurs.

        5.8   Change of Election. A Participant may request a change in the
payout election any time prior to January 1 of the year benefits are scheduled
to be paid, provided that the request is received by the Committee at least
30 days prior to the first date benefits are scheduled to be paid. The changed
payout election must be one of the payout options in the original deferral
agreement. Such request must be in writing and shall be approved or denied at
the sole discretion of the Committee. No change will be permitted that would
allow a payment to be made earlier than originally elected in the Deferred
Compensation Agreement.

        5.9   Distributions Following Participant Death. If a Participant dies
after his or her benefits have commenced and prior to the distribution of his or
her entire Deferred Account, his or her beneficiary shall receive any benefit
payments in accordance with the Deferred Compensation Agreement. If a
Participant dies prior to the commencement of Plan distributions, the Company
shall pay his or her designated beneficiary or beneficiaries the Participant's
Deferred Account balance. Payments shall be made as specified in the Deferred
Compensation Agreement. The

8

--------------------------------------------------------------------------------




Participant's Interest Account shall be updated with a monthly rate of interest
equal to the Account Accumulation Rate.

        5.10 Disability Benefit. If a Participant terminates employment with the
Company prior to attaining age 65 due to a disability, the Participant may apply
to the Committee to have his or her account distributed in monthly installments
over a 15-year period commencing on the first day of the month following the
month in which the Committee approves such request. The Committee may, in its
sole discretion, approve or deny any such request.

        5.11 Recipients of Payments; Designation of Beneficiary. All payments to
be made by the Company shall be made to the Participant, if living. If a
Participant dies before receiving all benefit payments, all subsequent payments
under the Plan shall be made to the beneficiary or beneficiaries of the
Participant. The Participant shall designate a beneficiary by filing a written
notice of such designation with the Company in such form as the Company may
prescribe. If no designation is in effect when any benefits payable under this
Plan become due, the beneficiary shall be the spouse of the Participant, or if
no spouse is then living, the representatives of the Participant's estate.

        6.     Miscellaneous.

        6.1   Assignability. A Participant's rights and interests under the Plan
may not be assigned or transferred except, in the event of the Participant's
death, to his or her designated beneficiary, or in the absence of a designation,
by will or to his or her legal representative.

        6.2   Employment Not Guaranteed by Plan. This Plan is not intended to
and does not create a contract of employment in any manner. Employment with the
Company is at will, which means that either the employee or the Company may end
the employment relationship at any time and for any reason. Nothing in this Plan
changes or should be construed as changing that at-will relationship.

        6.3   Taxes. The Company shall deduct from all payments made under this
Plan all applicable federal or state taxes required by law to be withheld.

        6.4   Construction. To the extent not preempted by federal law, the Plan
shall be construed according to the laws of the state of Idaho.

        6.5   Form of Communication. Any election, application, claim, notice,
or other communication required or permitted to be made by a Participant to the
Committee or the Company shall be made in writing and in such form as the
Company may prescribe. Such communication shall be effective upon receipt by the
Company's Salaried and Executive Compensation Manager at 1111 West Jefferson
Street, P.O. Box 50, Boise, Idaho 83728-0001.

        7.     No Reduction in Pension Benefit. To compensate a Participant for
any reduction in pension benefits under the Pension Plan which may result from a
Participant's deferring Compensation under this Plan, the Company shall pay to
the Participant an amount equal to the reduction in pension benefits in
accordance with the Company's Supplemental Pension Plan.

        8.     Amendment and Termination. The Company, acting through its Board
of Directors or any committee of the Board, may, at its sole discretion, amend
or terminate the Plan at any time, provided that the amendment or termination
shall not adversely affect the vested or accrued rights or benefits of any
Participant without the Participant's prior consent.

        9.     Unsecured General Creditor. Except as provided in Section 10,
Participants and their beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, interest, or claims in any property or assets of
the Company. The assets of the Company shall not be held under any trust for the
benefit of Participants, their beneficiaries, heirs, successors, or assigns, or
held in any way as collateral security for the fulfilling of the obligations of
the Company under this Plan. Any and all

9

--------------------------------------------------------------------------------


Company assets shall be, and remain, the general, unpledged, unrestricted assets
of the Company. The Company's obligation under the Plan shall be an unfunded and
unsecured promise of the Company to pay money in the future.

        10.   Deferred Compensation and Benefits Trust. Upon the occurrence of a
Change in Control of the Company or at any time thereafter, the Company, in its
sole discretion, may, in addition to any contributions of stock made with
respect to Stock Units pursuant to Subsection 4.4(d), transfer to the DCB Trust
cash, marketable securities, or other property acceptable to the trustee to pay
the Company's obligations under this Plan in whole or in part (the "Funding
Amount"). Any cash, marketable securities, and other property so transferred
shall be held, managed, and disbursed by the trustee subject to and in
accordance with the terms of the DCB Trust. In addition, from time to time, the
Company may make additional transfers of cash, marketable securities, or other
property acceptable to the trustee as desired by the Company in its sole
discretion to maintain or increase the Funding Amount with respect to this Plan.
The assets of the DCB Trust, if any, shall be used to pay benefits under this
Plan, except to the extent the Company pays such benefits. The Company and any
successor shall continue to be liable for the ultimate payment of those
benefits.

        11.   Claims Procedure.

        11.1 In General. Claims for benefits under the Plan, other than claims
for disability benefits under Section 5.10, shall be filed in writing, within
90 days after the event giving rise to a claim, with the Company's Compensation
Manager, who shall have absolute discretion to interpret and apply the Plan,
evaluate the facts and circumstances, and make a determination with respect to
the claim in the name and on behalf of the Company. The claim shall include a
statement of all facts the Participant believes relevant to the claim and copies
of all documents, materials, or other evidence that the Participant believes
relevant to the claim. Written notice of the disposition of a claim shall be
furnished to the Participant within 90 days after the application is filed. This
90-day period may be extended an additional 90 days for special circumstances by
the Compensation Manager, in his or her sole discretion, by providing written
notice of the extension to the claimant prior to the expiration of the original
90-day period. If the claim is denied, the Manager shall notify the claimant in
writing. This written notice shall:

•state the specific reasons for the denial,

•refer to the provisions of the Plan on which the determination is based,

•describe any additional material or information necessary for the claimant to
perfect the claim and explain why the information is necessary,

•explain how the claimant may submit the claim for review and state applicable
time limits, and

•state the claimant's right to bring an action under section 502(a) of ERISA
following an adverse determination on review.

        11.2 Disability Claims. Claims for disability benefits under
Section 5.10 of the Plan shall be filed in writing, within 90 days after the
event giving rise to a claim, with the Company's Compensation Manager, who shall
have absolute discretion to interpret and apply the Plan, evaluate the facts and
circumstances, and make a determination with respect to the claim in the name
and on behalf of the Company. The claim shall include a statement of all facts
the Participant believes relevant to the claim and copies of all documents,
materials, or other evidence that the Participant believes relevant to the
claim. Written notice of the disposition of a claim shall be furnished to the
Participant within 45 days after the application is filed. This 45-day period
may be extended for up to two additional 30-day periods by the Compensation
Manager, in his or her sole discretion, in each case for reasons beyond the
Plan's control and by providing written notice

10

--------------------------------------------------------------------------------

of the extension to the claimant prior to the expiration of the current period.
If additional information is needed from the Participant in order to make a
decision on the claim, the Manager will notify the Participant of the
information needed and the Participant will have 45 days to provide the
requested information. If the claim is denied, the Manager shall notify the
claimant in writing. This written notice shall:

•state the specific reasons for the denial,

•refer to the provisions of the Plan on which the determination is based,

•describe any additional material or information necessary for the claimant to
perfect the claim and explain why the information is necessary,

•explain how the claimant may submit the claim for review and state applicable
time limits,

•if an internal rule or guideline was relied upon, state that an internal rule
or guideline was relied upon and that a copy of the rule or guideline will be
provided at no charge upon request,

•if the denial is based on a medical necessity or experimental treatment
exclusion, state that an explanation of the scientific or clinical judgment,
applying the terms of the plan to the claimant's circumstances, will be provided
at no charge upon request, and

•state the claimant's right to bring an action under section 502(a) of ERISA
following an adverse determination on review.

        12.   Claims Review Procedure.

        12.1 In General. Any Participant, former Participant, or Beneficiary of
either, who has been denied a benefit claim, other than a claim for disability
benefits under Section 5.10 of the Plan, shall be entitled, upon written
request, to access to or copies of all documents and records relevant to his or
claim, and to a review of his or her denied claim. A request for review,
together with a written statement of the claimant's position and any other
comments, documents, records or information that the claimant believes relevant
to his or her claim, shall be filed no later than 60 days after receipt of the
written notification provided for in Section 11.1, and shall be filed with the
Company's Compensation Manager. The Manager shall promptly inform the Company's
senior human resources officer, who shall be the named fiduciary of the Plan for
purposes of claim review. The senior human resources officer shall make his or
her decision, in writing, within 60 days after receipt of the claimant's request
for review. This 60-day period may be extended an additional 60 days if, in the
senior human resources officer's sole discretion, special circumstances warrant
the extension and if the senior human resources officer provides written notice
of the extension to the claimant prior to the expiration of the original 60-day
period. The written decision shall be final and binding on all parties and
shall:

•state the facts and specific reasons for the decision,

•refer to the Plan provisions upon which the decision is based,

•state that the Participant is entitled to receive at no charge and upon request
reasonable access to and copies of all documents, records, and other information
relevant to the claim, and

•state the claimant's right to bring an action under section 502(a) of ERISA.

        12.2 Disability Claims. Any Participant, former Participant, or
Beneficiary of either, who has been denied a claim for Disability benefits under
Section 5.10 of the Plan, shall be entitled, upon written request, to access to
or copies of all documents and records relevant to his or claim, and to a review
of his or her denied claim. A request for review, together with a written
statement of the

11

--------------------------------------------------------------------------------

claimant's position and any other comments, documents, records or information
that the claimant believes relevant to his or her claim, shall be filed with the
Company's Compensation Manager no later than 180 days after receipt of the
written notification provided for in Section 11.2. The Manager shall promptly
inform the Company's senior human resources officer, who shall be the named
fiduciary of the Plan for purposes of claim review. The senior human resources
officer shall make his or her decision, in writing, within 45 days after
receiving the claimant's request for review. This 45-day period may be extended
an additional 45 days if special circumstances warrant the extension and if the
senior human resources officer provides written notice of the extension to the
claimant prior to the expiration of the original 45-day period. The written
decision shall be final and binding on all parties and shall:

•state the facts and specific reasons for the decision,

•refer to the Plan provisions upon which the decision is based,

•state that the Participant is entitled to receive at no charge and upon request
reasonable access to and copies of all documents, records, and other information
relevant to the claim,

•indicate whether any rule, guideline, protocol or criterion was relied on in
the decision and, if so, that a copy of such rule, guideline, protocol or
criterion will be provided at no charge upon request,

•if the denial is based on a medical necessity or experimental treatment
exclusion, state that an explanation of the scientific or clinical judgment,
applying the terms of the plan to the claimant's circumstances, will be provided
at no charge upon request, and

•state the claimant's right to bring an action under section 502(a) of ERISA.

12

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.19



BOISE CASCADE CORPORATION 1995 EXECUTIVE OFFICER DEFERRED COMPENSATION PLAN (As
Amended Through September 26, 2003)
